Holbrook, Jr., J.
(dissenting). Viewing the evidence in a light most favorable to plaintiff, and permitting every reasonable inference in her favor, I would find that plaintiff presented sufficient evidence of causation to withstand a motion for a directed verdict.
According to plaintiffs proofs, before falling off the stretcher, plaintiff experienced a severe headache, loss of sight in her right eye, placement in a dark room to reduce eye strain, an x-ray, a computerized axial tomography scan, a lumbar puncture, insertion of an intravenous needle, and administration of a sedative and two diuretics. In addition, plaintiffs daughter, Agnes Nassar, was permitted *477to sit with plaintiff for only five minutes each hour, notwithstanding the fact that Nassar had expressed concern to the nurses that plaintiff might fall from bed because plaintiff was "out of it,” her bedside rails were not raised, and she was not otherwise restrained. In light of these facts, coupled with plaintiff’s advanced age and disoriented condition, it was beyond mere speculation that she might attempt to get up and go to the bathroom without asking for assistance. Thus, plaintiff’s proofs were sufficient to establish a prima facie case that the nursing staff was negligent in failing to appropriately assess and monitor plaintiff’s condition and that, had they done so, plaintiff’s injuries more than likely would have been prevented.
The majority’s reliance on Boyd v Wyandotte, 402 Mich 98; 260 NW2d 439 (1977), is mistaken. The Boyd Court held that, under the circumstances of that case, a physician’s failure to maintain adequate records of a patient’s treatment was not a proper theory of recovery under negligence principles. Id. at 104-105. Here, plaintiff’s theory is that defendant’s employees were negligent in failing to assess and monitor her condition consistent with the appropriate standard of care and that, had they done so, it was more than likely that her injury would not have occurred. The majority is therefore mistaken when it relies on Boyd as support for the proposition that plaintiff’s injury in this case was not "attributable to defendant’s alleged failure to evaluate and chart plaintiff’s condition.” Ante, p 476.
Plaintiff’s circumstantial proofs were sufficient to permit a reasonable jury to infer a logical and substantial nexus between defendant’s alleged negligence and plaintiff’s injuries. See, e.g., Washington Hosp Center v Martin, 454 A2d 306 (DC App, *4781982); Osborn v Public Hosp Dist 1, 80 Wash 2d 201; 492 P2d 1025 (1972); Norris v Rowan Memorial Hosp, Inc, 21 NC App 623; 205 SE2d 345 (1974).
Accordingly, I dissent.